Citation Nr: 0732870	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  04-26 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for any 
right knee condition.

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for any 
back condition.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.B.Y., Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1971 to March 
1974.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Philadelphia, Pennsylvania Department of Veterans Affairs 
(VA) Regional Office and Insurance Center (ROIC).

For reasons explained below, this appeal is REMANDED to the 
ROIC via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran if further action is 
required.

REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claims must be remanded for further 
action.

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2007).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. 
§ 3.159(b)(1).  Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  
Additionally, this notice must state that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is granted.  Id.

With respect to a claim to reopen a previously denied claim 
of entitlement to service connection, the VCAA requires that 
VA provide notice to the veteran that describes the basis of 
the previous denial, as well as the evidence necessary to 
substantiate the element or elements of service connection 
found to be unsubstantiated in the previous denial.  The 
failure to provide this notice prior to the adjudication of a 
veteran's claim generally constitutes prejudicial error by 
VA.  The veteran must also be notified of what constitutes 
both "new" and "material" evidence to reopen the previously 
denied claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

In the present appeal, the veteran received a VCAA notice 
letter in May 2003.  The letter failed to provide notice of 
the type of evidence necessary to establish a disability 
rating and an effective date for the claims on appeal.  Thus, 
the notice requirement of Dingess has not been satisfied.

In addition, the VCAA letter mentioned that new and material 
evidence must be submitted to reopen the veteran's previously 
denied claims of service connection for any right knee 
condition and any back condition, and the letter defined the 
terms "new" and "material" evidence.  However, the letter 
failed to describe the basis of the previous denial of the 
veteran's claims, namely that no medical nexus could be 
established between her current disabilities and her military 
service.  Thus, the notice requirement of Kent has not been 
satisfied.

The veteran has not adequately demonstrated that she had 
actual knowledge of the evidence and information necessary to 
reopen her previously denied claims for service connection.  
The evidence that she has submitted thus far in support of 
her appeal does not constitute new and material evidence 
because it fails to address the underlying basis of the 
previous denial of her claims (namely, that no medical nexus 
could be established between her current disabilities and her 
military service).

Accordingly, the case is REMANDED for the following actions:

1.  The ROIC should send the veteran and 
her representative a letter that complies 
with the notification requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

The letter should explain what, if any, 
information and (medical and lay) 
evidence not previously provided to VA is 
necessary to substantiate the claims.  
The letter should indicate which portion 
of the evidence, if any, is to be 
provided by the veteran and which 
portion, if any, VA will attempt to 
obtain on her behalf.  The letter should 
also request that the veteran provide any 
evidence in her possession that pertains 
to the claim.

In addition, the letter should contain an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Finally, the letter must describe the 
basis of the previous denial of the 
veteran's service connection claims, as 
well as the evidence necessary to 
substantiate the element or elements of 
service connection found to be 
unsubstantiated in the previous denial.  
The letter should also notify the veteran 
of what constitutes both "new" and 
"material" evidence to reopen the 
previously denied claims.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

2.  After undertaking any additional 
development deemed appropriate, the ROIC 
should review the entire evidentiary 
record and readjudicate the issues on 
appeal.  If any remaining benefit sought 
is not granted to the veteran's 
satisfaction, then the ROIC should issue 
an appropriate Supplemental Statement of 
the Case.  The requisite period of time 
for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).

_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



